Citation Nr: 1332034	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  07-17 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral arthritis of the hand.

2.  Entitlement to service connection for a left eye disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a heart disorder.

6.  Entitlement to service connection for duodenitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2006 and September 2007 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2009, the Veteran testified at a personal hearing before a Veterans Law Judge who is unavailable to participate in a final decision in his appeal.  A copy of the transcript of that hearing is of record.  The Veteran, in essence, waived his right to an additional hearing subsequent to notice provided in June 2010.  The Board, among other things, remanded the issues on appeal for additional development in May 2009, September 2010, July 2012, and April 2013.

This appeal was processed using VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A review of the record shows the Board remanded the issues on appeal for additional development in April 2013, including instructions that the Veteran be scheduled for VA examinations.  A July 2013 supplemental statement of the case indicates a VA eye examination was conducted on June 25, 2013, and that an additional examination was conducted in July 2013.  The available Virtual VA and VBMS electronic records, however, include only one VA examination report dated in either June or July 2013 - a VA eye examination report dated July 11, 2013.  That report is included in the Virtual VA record, but the available VBMS records include VA examination requests with no corresponding reports.  

In correspondence dated in August 2013, the Veteran's representative noted that only one of these VA examination reports had been included in the Virtual VA record.  The Board finds the June 2013 VA examination report addressing the issues on appeal was not properly included in the electronic record and that further action is required.  While it appears the July 2013 supplemental statement of the case merely misidentified the date on the July 11, 2013, VA eye examination report, due process requires that necessary action be taken to establish this fact prior to appellate review of any issue on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Appropriate efforts must be taken to obtain and add to the electronic record a copy of the reports of all VA examinations conducted in June or July 2013 and all pertinent VA treatment records, unless further efforts would be futile.  Attempts to procure records should be documented in the file.  

2.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review of all issues for which an appeal has been perfected, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


